internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 4-plr-115736-99 date date parent purchaser seller selling parent target foreign seller foreign target purchaser’s company official parent’s tax professional authorized representatives date a date b date c this is in response to your date request for an extension of time plr-115736-99 under sec_301_9100-1 through of the procedure and administration regulations to file two elections parent as the common parent of the consolidated_group that includes parent's wholly owned subsidiary purchaser and seller are requesting an extension of time to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the sec_338 election regarding purchaser's acquisition of target on date a further parent is requesting an extension of time to file a sec_338 election under sec_338 and sec_1_338-1 the sec_338 election regarding purchaser's acquisition of foreign target on date a the information in that request and in later correspondence is summarized below selling parent wholly owns seller and seller wholly owned target before the transaction described below all were members of selling parent's consolidated_group also before the transaction foreign seller wholly owned foreign target on date a purchaser acquired all of seller's target stock and all of foreign seller's foreign target stock for cash in fully taxable transactions it is represented that purchaser was not related to seller or to foreign seller under sec_338 and that purchaser's acquisition of target stock and its acquisition of foreign target stock each qualified as a qualified_stock_purchase as defined in sec_338 parent and selling parent intended to file the sec_338 election on date b but for various reasons did not on date c which fell after the due_date for the sec_338 election purchaser's company official discovered that the sec_338 election had not been timely filed similarly parent had not been advised of its ability to make the sec_338 election for its purchase of foreign target and no sec_338 election was filed the period of limitations on assessments under sec_6501 has not expired for parent's purchaser's seller's selling parent's target's foreign seller's or foreign target's taxable_year in which the acquisition sale was consummated the taxable_year the sec_338 election or sec_338 election was due or for any year s that would have been affected by the sec_338 election or the sec_338 election had each been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if i the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and ii the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to the target_corporation sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation a sec_338 election is deemed made for the target sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of plr-115736-99 sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of the stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as selling all of its assets and distributing the proceeds in complete_liquidation thus the sale of target stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for the target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation if a sec_338 election is made following a qualified_stock_purchase the target_corporation is treated as having sold all of its assets at the close of the acquisition_date at fair_market_value in a single transaction and is treated as a new corporation that purchased all of the assets as of the beginning of the day after the acquisition_date a sec_338 election may be made for a foreign target_corporation sec_1_338-5 sec_1_338_h_10_-1 provides that a sec_338 election must be jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if made for an s_corporation must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide plr-115736-99 that the signatures dates and titles if applicable of those persons must be provided in a signature attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the sec_338 election and the sec_338 election is fixed by regulations ie sec_1_338_h_10_-1 and sec_1_338-1 respectively therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and seller to file the sec_338 election and parent to file the sec_338 election provided parent and seller show they acted reasonably and in good_faith the requirements sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent selling parent purchaser's company official parent's tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file a valid sec_338 election and a valid sec_338 election the information also establishes that parent normally relies on parent's tax professional to timely make all required plr-115736-99 filings related to parent’s federal_income_tax compliance and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and seller have shown that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter i for parent and selling parent to file the sec_338 election for the acquisition of target and ii for parent to file the sec_338 election for the acquisition of foreign target the above extension of time is conditioned on the taxpayers' tax_liability being not lower in the aggregate for all years to which the sec_338 election applies than it would have been had the sec_338 election and the sec_338 election been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 the above extension is also conditioned on i parent and selling parent both signing the sec_338 election and parent signing the sec_338 election ii parent and selling parent both treating the acquisition sale of target stock as a sec_338 transaction and iii parent treating the acquisition sale of foreign target stock as a sec_338 transaction parent and selling parent must file the sec_338 election and parent must file the sec_338 election in accordance with sec_338 -1 d and sec_1_338-1 respectively ie a new election on form_8023 must be executed on or after the date of this letter and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form parent and selling parent must amend their applicable returns to report the acquisition sale of target as a sec_338 transaction and attach a copy of the election form and the information required therewith and a copy of this letter to the return parent must amend its applicable return to report the acquisition sale of foreign target as a sec_338 election and attach a copy of the election and the information required therewith and a copy of this letter we express no opinion regarding i whether the acquisition sale of target stock or foreign target stock qualifies as a qualified_stock_purchase under sec_338 ii whether the acquisition sale of target stock qualifies for sec_338 treatment or whether the acquisition sale of foreign target stock qualifies for sec_338 plr-115736-99 treatment iii whether sec_338 is applicable as to the amount and character of any gain_or_loss recognized by target on target's deemed asset sale or iv whether sec_338 is applicable as to the amount and character of any gain and loss recognized by foreign target or foreign seller in addition we express no opinion as to the tax consequences of filing the sec_338 election and the sec_338 election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing either election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file both elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
